This, as the trial court held, seems to be a clear instance of spot zoning. The trial court has found no comprehensive plan to permit single lots or small areas to be used for business purposes in residential zones. The only evidence of such a plan is the testimony of a member that it was the "policy" of the commission to encourage decentralization of business in order to relieve traffic congestion and permit stores in outlying residential areas. So radical a departure from the general purpose of zoning to separate business from residential districts should not be left to the whims of a zoning board. It should come within "a comprehensive plan for zoning the town." Parsons v. Wethersfield, 135 Conn. 24, 29,60 A.2d 771.
I think there was no error.